RANDALL, Judge
(concurring specially).
I concur with the majority’s refusal to extend the rationale of Berkemer and Her-em to felony stops. In addition, I submit that this case is distinguishable from Her-em on its facts. Herem did not present a clear case of custody, respondent’s fact situation does.
Here, following regular police procedure for a felony stop, respondent and his companion were instructed to leave their vehicle and put their hands on the police car in plain view. They were frisked for weapons and respondent was intentionally placed in the back seat of Officer Gleason’s squad car where Officer Jensen talked to respondent.
The rear seat of Officer Gleason’s squad car had been modified for prisoner transportation and that of other people the police might wish to hold in custody when they do not have immediate access to a formal jail. The door handles on the inside of the reár seat had been removed, and the squad car was equipped with iron mesh separating the front and the back seat. Anyone placed in the back seat of that squad car was in a confined custodial setting as if placed in a formal jail with bars.
These are the facts that were not present in Berkemer. In the Minnesota Supreme Court case of Herem, a footnote accepted the driver’s contention that he had been placed in the rear of a patrol car, but there was no record as to whether the rear seat of that patrol car was equipped like the squad car in this case.
The “roadside questioning” evidenced in Berkemer and Herem could take place while a motorist is asked to sit in a police *628car, if the request by the officer is for the sake of convenience while the officer both wishes to write the ticket and listen to his two-way radio.
Here, Officer Jensen intentionally and deliberately placed respondent in the rear seat of Officer Gleason’s car to secure him in a custodial setting. He followed normal police procedures used when a felony suspect is stopped on a possible charge involving a dangerous weapon. At the pretrial hearing, Officer Jensen testified as follows:
A Until we secured the situation, he was placed in the squad car for his safety and for ours, sir.
Q That doesn’t quite answer my question. Was he — could he have been ' allowed to leave at that point? Would he have been allowed to leave?
A At that point, until we secured the area for safety, he was placed in the squad car.
Q He would not have been allowed to leave?
A No, sir.
Q And the rear of the squad car — can it be exited by the passenger without assistance from the outside?
A No, sir. They have to be opened from the outside.
Q There are no handles on the inside doors; is that, correct?
A That’s correct.
Q And you can’t crawl into the front because there’s a screen preventing a passenger from getting to the front?
A That’s correct.
Given that explicit record, I am satisfied that the trial court correctly concluded that appellant was in custody when Officer Jensen interrogated him. To hold otherwise would be to place form over substance and to allow peace officers to incarcerate persons in the rear seat of squad cars that are modified to function as portable jails and then to interrogate those persons without the benefit of a Miranda warning until they have been delivered to the inside of a station house and placed in a stationary jail.
The Miranda holding that custody starts after a person has been taken into custody or otherwise deprived of his freedom in a significant way is still law. The driver in Berkemer was not deprived of his freedom in a significant way when standing on the shoulder of a highway talking to a police officer. This precise fact situation was not discussed in Herem. It must be discussed in this case as the locked aspect of the rear seat of the patrol car in question is conceded by the State and is not in controversy-